DETAILED ACTION

Status of Application
Claims 1-20 are pending in the present application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 10, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrison et al (hereinafter Garrison), U.S. Publication No. 2010/0049851 A1, in view of Merwe et al (hereinafter Merwe), U.S. Publication No. 2011/0154101 A1.
Referring to claims 1 and 19, taking claim 1 as exemplary, Garrison discloses a method, comprising:
presenting a user interface indicating a plurality of templates each specifying at least a predefined arrangement of physical computing components for inclusion in compute units [paragraph 3, selecting a solution template corresponding to the solution, the solution template defining requirements for a plurality of computing elements; selecting resources within a computing infrastructure which match the requirements; and deploying the solution by configuring the resources according to the solution template; A system for allocating resources in a distributed computing environment includes a database of solution templates, the solution template specifying resources needed for a desired solution to be deployed; and a user interface supported by a computing device for accessing the database and selecting a solution template; fig. 2, 
receiving a user selection indicating a selected template among the plurality of templates to form a target compute unit [paragraph 29, each of the physical resources is configured according to a solution template which is comprised of a number of standard operating units (SOUs); paragraph 46, After the organization has selected a given solution template (i.e., receiving a user selection indicating a selected template among the plurality of templates to form a target compute unit), the various SOU patterns and other elements which make up the solution template can be identified from the infrastructure available to the organization];
allocating to the target compute unit a set of physical computing components according to the selected template [paragraphs 3, 29, 36, An SOU pattern contains a number of characteristics or requirements that define a physical computing resource or portion of a physical computing resource that is required to accomplish a particular function; As described above, an SOU is a standardized definition for virtual or physical machine which has a predetermined configuration suitable for supporting a given component of the "2009 Holiday Campaign" application. An SOU pattern contains a number of characteristics or requirements that define a physical computing resource or 
Garrison does not explicitly disclose instructing a management entity to establish the target compute unit based on logical partitioning within at least a communication fabric communicatively coupling the set of physical computing components of the target compute unit.
However, Merwe discloses instructing a management entity [paragraph 21, a physical manager to fulfill requests from the user manager] to establish the target compute unit based on logical partitioning within at least a communication fabric communicatively coupling the set of physical computing components of the target compute unit [paragraph 21, by manipulating distributed physical resources and logical devices in a network controlled by the controller. The controller may further comprise a configuration effector to implement configuration changes to the physical resources and logical devices; claim 3, “the physical resources and logical devices in at least one node are computer resources comprising at least one of a machine and a virtual machine.”], 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the method of Garrison to provide a sharable, programmable and composable infrastructure. It is for this reason one of ordinary skill in the art would have been motivated to implement instructing a management entity to establish the target compute unit based on logical partitioning within at least a communication fabric communicatively coupling the set of physical computing components of the target compute unit.
Referring to claims 5 and 14, taking claim 5 as exemplary, the modified Garrison discloses the method of claim 1, wherein the plurality of physical computing components are selected from among central processing units (CPUs) [Garrison, paragraph 39], graphics processing units (GPUs), storage devices [Garrison, paragraph 39], field-programmable gate arrays (FPGAs), and network interface modules [Garrison, paragraph 39].
Referring to claims 9, 18, and 20, taking claim 9 as exemplary, the modified Garrison discloses the method of claim 1, wherein the plurality of templates each specify at least a software configuration to be deployed to an associated processing device, wherein the software configuration comprises one or more among operating systems [Garrison, paragraph 35, A number of other software components could be used within the system. For example, various operating systems and middleware may be installed on the virtual machines; fig. 2, PLATFORM column], device drivers, and user applications [Garrison, fig. 2, SOFTWARE column]; and

Referring to claim 10, Garrison discloses an apparatus, comprising:
one or more computer readable storage media [paragraph 24];
a processing system operatively coupled with the one or more computer readable storage media [paragraph 25]; and
program instructions stored on the one or more computer readable storage media that, based on being read and executed by the processing system [paragraph 24], direct the processing system to at least:
present a user interface indicating a plurality of templates each specifying at least a predefined arrangement of physical computing components for inclusion in compute units [paragraph 3, selecting a solution template corresponding to the solution, the solution template defining requirements for a plurality of computing elements; selecting resources within a computing infrastructure which match the requirements; and a user interface supported by a computing device for accessing the database and selecting a solution template; fig. 2, paragraph 36, The solution templates contain a detailed plan for allocating computing resources to accomplish a particular operation or support a desired functionality; paragraph 38, The solution template allows available physical resources to be identified, compared, selected, and reserved. Because the solution template has a predefined structure and requirements and requirements (i.e. a plurality of templates each specifying at least a predefined arrangement of physical computing components for inclusion in compute units);
receive a user selection indicating a selected template among the plurality of templates to form a target compute unit [paragraph 29, each of the physical resources is configured according to a solution template which is comprised of a number of standard operating units (SOUs); paragraph 46, After the organization has selected a given solution template (i.e., receiving a user selection indicating a selected template among the plurality of templates to form a target compute unit), the various SOU patterns and other elements which make up the solution template can be identified from the infrastructure available to the organization];
allocate to the target compute unit a set of physical computing components according to the selected template [paragraphs 3, 29, 36, An SOU pattern contains a number of characteristics or requirements that define a physical computing resource or 
Garrison does not explicitly disclose instruct a management entity to establish the target compute unit based on logical partitioning within at least a communication fabric communicatively coupling the set of physical computing components of the target compute unit.
However, Merwe discloses instruct a management entity [paragraph 21, a physical manager to fulfill requests from the user manager] to establish the target compute unit based on logical partitioning within at least a communication fabric communicatively coupling the set of physical computing components of the target 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the apparatus of Garrison to provide a sharable, programmable and composable infrastructure. It is for this reason one of ordinary skill in the art would have been motivated to implement instruct a management entity to establish the target compute unit based on logical partitioning within at least a communication fabric communicatively coupling the set of physical computing components of the target compute unit.
Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrison, in view of Merwe, as applied to claims 1 and 10 above, and further in view of Tautschnig et al (hereinafter Tautschnig), U.S. Patent No. 10,652,266 B1.
Referring to claims 2 and 11, taking claim 2 as exemplary, the modified Garrison discloses the method of claim 1, wherein the plurality of templates each describe device attributes of associated physical computing components [Garrison, fig. 2, HARDWARE CHARACTERISITICS].

However, Tautschnig discloses a set of communication connections between a host processor and other components indicated among the associated physical computing components [col. 7, line 46 – col. 8, line 19, In addition to identifying what has been deployed for the network-based service 102, the automated-system-security service 126 may further identify flows of data between the various components 118; Based on the types of components 118, connections between the components 118, the assets 120 for the components 118, and/or other data, the automated-system-security service 126 may generate the machine-readable threat model 106; Thus, the machine-readable threat model 106 may specify assets 120 of the service 102 through machine-readable templates, specify networks, resources allocated in the service 102, edges between the various components 118, and/or other external dependencies of the network-based service 102], in order to identify threats and provide
an indication to provide mitigation to resolve the threat [col. 3, lines 27-47].
	
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the method of the modified Garrison to identify threats and provide an indication to provide mitigation to resolve the threat. It is for this reason one of ordinary skill in the art would have been motivated to implement a set of communication connections between a host processor and other components indicated among the associated physical computing components.
Claims 3-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrison, in view of Merwe, in view of Tautschnig, as applied to claims 2 and 11 above, and further in view of Hadar et al (hereinafter Hadar), U.S. Publication No. 2013/0291052 A1.
Referring to claims 3 and 12, taking claim 3 as exemplary, the modified Garrison discloses the method of claim 2, wherein the communication connections are specified as connection arrangements made over one or more communication fabrics [Tautschnig, col. 7, line 46 – col. 8, line 19, In addition to identifying what has been deployed for the network-based service 102, the automated-system-security service 126 may further identify flows of data between the various components 118; Based on the types of components 118, connections between the components 118, the assets 120 for the components 118, and/or other data, the automated-system-security service 126 may generate the machine-readable threat model 106; Thus, the machine-readable threat model 106 may specify assets 120 of the service 102 through machine-readable templates, specify networks, resources allocated in the service 102, edges between the various components 118, and/or other external dependencies of the network-based service 102]. 
The modified Garrison does not explicitly disclose the one or more communication fabrics comprising one or more communication switch circuits.
However, Hadar discloses one or more communication fabrics comprising one or more communication switch circuits [paragraphs 28, 39, a "blueprint" is a combination of any number of definitions of cloud computing components and connections between them; It is appreciated that the network connections shown are exemplary and other 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the method of the modified Garrison to provide easier ways to design a requested information technology (IT) system. It is for this reason one of ordinary skill in the art would have been motivated to implement the one or more communication fabrics comprising one or more communication switch circuits.
Referring to claims 4 and 13, taking claim 4 as exemplary, the modified Garrison discloses the method of claim 3, wherein the one or more communication fabrics comprise at least one among a Peripheral Component Interconnect Express (PCIe) communication fabric, Compute Express Link (CXL) fabric, and Ethernet fabric [Tautschnig, col. 7, line 46 – col. 8, line 19, connections between the components 118, Thus, the machine-readable threat model 106 may specify assets 120 of the service 102 through machine-readable templates, specify networks, resources allocated in the service 102, edges between the various components 118, and/or other external dependencies of the network-based service 102; col. 24, lines 3-10, connection via gigabit Ethernet, hence the fabric would comprise an Ethernet fabric].



Allowable Subject Matter
Claims 6-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record taken alone or in combination fails to teach and/or fairly suggest in the user interface, presenting indications of one or more compute units already established; in the user interface, presenting an option for creation of a new template based on a selected compute unit among the one or more compute units already established; responsive to receiving a user selection for creation of a new template based on the selected compute unit, determining properties of the selected compute unit to generalize an arrangement of physical computing components into a specification for the new template; and storing the specification of the new template for subsequent usage in creation of a compute unit based on an arrangement indicated by the new template, in combination with other recited limitations in claim 6.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest in the user interface, presenting indications of physical computing component types includable in a new template; receiving selections made by a user for inclusion of one or more of the physical computing component types within the new template; determining properties of the selections to generalize an arrangement of the one or more of the physical computing components into a specification for the new template;  and storing the specification of the new template for subsequent usage in creation of a 
Claims 15 and 16 are indicated as allowable under the same rationale as claim 6 and 7, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sharma et al, U.S. Publication No. 2009/0132699 A1, discloses For example, a service level requirement from the customer may require that the customer's workload not be executed on a computer system that is running a workload of a competitor. This is translated into a design requirement that requires the customer's workload be run on its own virtual machine or server [paragraph 14]. The system synthesizer 110 uses a computer resource attribute library 111 and application templates 112 to generate a compute description based on the design requirements and computer resource design policies [paragraph 15].
Bastien et al, U.S. Publication No. 2015/0120479 A1, discloses If determined at 118 that the new product is similar to a product associated with an existing template, then at 120 the existing template of the similar product is applied to the new product, by selecting attributes of the new product for use in defining behavioral properties (for example, which ones need to be collected from users via GUI interfaces, etc.), and to define 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Farley Abad/Primary Examiner, Art Unit 2181